ACCEPTED
                                                                                               03-15-00416-CV
                                                                                                       6612183
                                                                                    THIRD COURT OF APPEALS
                                                                                               AUSTIN, TEXAS
                                                                                         8/24/2015 12:00:00 AM
                                                                                             JEFFREY D. KYLE
                                                                                                        CLERK
                            ATTORNEYS AND COUNSELORS
         Wm. CHARLES BUNDREN & ASSOCIATES LAW GROUP, PLLC
                                 2591 Dallas Parkway, Suite 300              RECEIVED IN
                                      Frisco, Texas 75034               3rd COURT OF APPEALS
Wm. Charles Bundren, Esq.                                         TELEPHONE AUSTIN,   TEXAS
                                                                               972.624.5338
E-Mail: charles@bundrenlaw.net                                    FAX 972.624.5340
                                                                        8/23/2015 6:44:43 PM
                                                                           JEFFREY D. KYLE
August 23, 2015                                                                  Clerk


                 ATTORNEY VACATION LETTER 2015 AND 2016

Jeffrey D Kyle, Clerk
COURT OF APPEALS
THIRD DISTRICT OF TEXAS
P.O. Box 12547
Austin, TX 78711

Re:     AMERIPRO FUNDING INC., petitioner v.
        OAK MORTGAGE GROUP, INC. ET AL, respondents
         Cause No. D-1-GN-15-000276
        IN THE DISTRICT COURT OF TRAVIS COUNTY TEXAS 353RD
        JUDICIAL DISTRICT.

        Court of Appeals Number: 03-15-00416-CV
        IN THE THIRD COURT OF APPEALS IN AUSTIN, TEXAS
        Oak Mortgage Group, Inc. Michael H. Nasserfar, Michael E. Task, and
        Tycord R. Gosnay, Appellants,
        V.
        Ameripro Funding , Inc., Appellee.

Dear Clerk:

       The below referenced attorney, Texas State Bar No. 03343200, is requesting
that no arguments or hearings be set in 2015 and 2016 on any of the following
dates which are dates for pre-arranged and planned scheduled vacation of the
attorney:

     1.    August 28, 2015 August 31,2015, September 1-4, 2015 and
September 7-11, 2015;

        2.      November 19-20, 2015, and November 23-24, 2015

                                               1
      3.    December 28 through December 31, 2015.

      4.    May 30- June 16, 2016.

       All counsel of record are being informed of this communication with the
clerk's office and of the requester reserve those dates.

      Thank you for your attention.

                               Respectfully submitted,

                               By: /s/ Charles Bundren

                               WM. CHARLES BUNDREN & ASSOCIATES
                               LAW GROUP, PLLC

                               Wm. Charles Bundren, Esq.
                               Attorney-in Charge
                               State Bar No. 03343200
                               2591 Dallas Parkway, Suite 300
                               Frisco, Texas 75034
                               (214) 214-808-3555      Telephone
                               (972) 624-5340          Facsimile
                               e-mail:     charles@bundrenlaw.net



                         CERTIFICATE OF SERVICE

       The undersigned certifies that on this 23rd day of August, 2015, all counsel
of record were served with a copy of this document in accordance with Rule 21a of
the Texas Rules of Appellate Procedure by serving the following:

      Susan Burton, Esq.
      State Bar No.      03479350
      GRAVES DOUGHTERY HEARON & MOODY
      P.C.
      401 Congress., Suite 2200
      Austin, Texas 78701
                                        2
      Telephone: (512) 480-5600
      Telecopier: (512) 480-5862 (facsimile)
      E-mail:           sburton@gdhm.com
      ATTORNEY FOR:
      AMERIPRO, APPELLEE


__X__by the electronic filing manager pursuant to TRAP 9.5(b)(1),

____ by certified mail return receipt requested deposited with the United States
Postal Service on the date indicated above pursuant to TRAP 9.5 (b)(2),

__X__ by email at the email address indicated above pursuant to TRAP 9.5 (b)(2),

____ by commercial delivery service deposited with ___________________ on the
date indicated above pursuant to TRAP 9.5 (b)(2),
, and/or

____ by fax at the fax number indicated above pursuant to TRAP 9.5 (b)(2).

                                     /s/ Charles Bundren
                                     Wm. Charles Bundren, Esq.
                                     ATTORNEY FOR:
                                     OAK MORTGAGE, ET. AL.
                                     APPELLANTS




                                        3